
	
		II
		Calendar No. 549
		111th CONGRESS
		2d Session
		S. 518
		IN THE SENATE OF THE UNITED STATES
		
			March 3, 2009
			Mr. Cardin (for himself,
			 Ms. Mikulski, Mr. Reed, Mr.
			 Casey, Mr. Levin,
			 Mr. Baucus, Mrs. Gillibrand, Mr.
			 Webb, Mr. Byrd,
			 Mr. Specter, and
			 Mr. Whitehouse) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		
			August 5, 2010
			Reported by Mr. Leahy,
			 without amendment
		
		A BILL
		To establish the Star-Spangled Banner and
		  War of 1812 Bicentennial Commission, and for other purposes. 
	
	
		1.Short titleThis Act may be cited as the
			 Star-Spangled Banner and War of 1812
			 Bicentennial Commission Act.
		2.Findings and purpose
			(a)FindingsCongress finds that—
				(1)the War of 1812 served as a crucial test
			 for the United States Constitution and the newly established democratic
			 Government;
				(2)vast regions of the new multi-party
			 democracy, including the Chesapeake Bay, the Gulf of Mexico and the Niagara
			 Frontier, were affected by the War of 1812 including the States of Alabama,
			 Connecticut, Delaware, Florida, Georgia, Iowa, Illinois, Indiana, Kentucky,
			 Louisiana, Massachusetts, Maryland, Maine, Michigan, Missouri, Mississippi, New
			 Jersey, North Carolina, New Hampshire, New York, Ohio, Oregon, Pennsylvania,
			 Rhode Island, South Carolina, Tennessee, Virginia, Vermont, Wisconsin, West
			 Virginia, and the District of Columbia;
				(3)the British occupation of American
			 territory along the Great Lakes and in other regions, the burning of
			 Washington, DC, the American victories at Fort McHenry, New Orleans, and
			 Plattsburgh, among other battles, had far reaching effects on American
			 society;
				(4)at the Battle of Baltimore, Francis Scott
			 Key wrote the poem that celebrated the flag and later was titled the
			 Star-Spangled Banner;
				(5)the poem led to the establishment of the
			 flag as an American icon and became the words of the national anthem of the
			 United States in 1932; and
				(6)it is in the national interest to provide
			 for appropriate commemorative activities to maximize public understanding of
			 the meaning of the War of 1812 in the history of the United States.
				(b)PurposesThe purposes of this Act are to—
				(1)establish the Star-Spangled Banner and War
			 of 1812 Commemoration Commission;
				(2)ensure a suitable national observance of
			 the War of 1812 by complementing, cooperating with, and providing assistance to
			 the programs and activities of the various States involved in the
			 commemoration;
				(3)encourage War of 1812 observances that
			 provide an excellent visitor experience and beneficial interaction between
			 visitors and the natural and cultural resources of the various War of 1812
			 sites;
				(4)facilitate international involvement in the
			 War of 1812 observances;
				(5)support and facilitate marketing efforts
			 for a commemorative coin, stamp, and related activities for the War of 1812
			 observances; and
				(6)promote the protection of War of 1812
			 resources and assist in the appropriate development of heritage tourism and
			 economic benefits to the United States.
				3.DefinitionsIn this Act:
			(1)CommemorationThe term commemoration means
			 the commemoration of the War of 1812.
			(2)CommissionThe term Commission means the
			 Star-Spangled Banner and War of 1812 Bicentennial Commission established in
			 section 4(a).
			(3)Qualified citizenThe term qualified citizen
			 means a citizen of the United States with an interest in, support for, and
			 expertise appropriate to the commemoration.
			(4)SecretaryThe term Secretary means the
			 Secretary of the Interior.
			(5)StatesThe term States—
				(A)means the States of Alabama, Kentucky,
			 Indiana, Louisiana, Maryland, Vermont, Virginia, New York, Maine, Michigan,
			 Ohio, Pennsylvania, and Rhode Island; and
				(B)includes agencies and entities of each
			 State.
				4.Star-Spangled Banner and War of 1812
			 Commemoration Commission
			(a)In GeneralThere is established a commission to be
			 known as the Star-Spangled Banner and War of 1812 Bicentennial
			 Commission.
			(b)Membership
				(1)In generalThe Commission shall be composed of 24
			 members, of whom—
					(A)13 members shall be qualified citizens
			 appointed by the Secretary after consideration of nominations submitted by the
			 Governors of Alabama, Kentucky, Indiana, Louisiana, Maine, Maryland, Michigan,
			 New York, Ohio, Pennsylvania, Rhode Island, Vermont, and Virginia;
					(B)3 members shall be qualified citizens
			 appointed by the Secretary after consideration of nominations submitted by the
			 Mayors of the District of Columbia, the City of Baltimore, and the City of New
			 Orleans;
					(C)2 members shall be employees of the
			 National Park Service, of whom—
						(i)1 shall be the Director of the National
			 Park Service (or a designee); and
						(ii)1 shall be an employee of the National Park
			 Service having experience relevant to the commemoration;
						(D)4 members shall be qualified citizens
			 appointed by the Secretary with consideration of recommendations—
						(i)1 of which are submitted by the majority
			 leader of the Senate;
						(ii)1 of which are submitted by the minority
			 leader of the Senate;
						(iii)1 of which are submitted by the majority
			 leader of the House of Representatives; and
						(iv)1 of which are submitted by the minority
			 leader of the House of Representatives; and
						(E)2 members shall be appointed by the
			 Secretary from among individuals with expertise in the history of the War of
			 1812.
					(2)Date of appointmentsThe appointment of a member of the
			 Commission shall be made not later than 120 days after the date of enactment of
			 this Act.
				(c)Term; Vacancies
				(1)TermA member shall be appointed for the life of
			 the Commission.
				(2)VacanciesA vacancy on the Commission—
					(A)shall not affect the powers of the
			 Commission; and
					(B)shall be filled in the same manner as the
			 original appointment was made.
					(d)Voting
				(1)In generalThe Commission shall act only on an
			 affirmative vote of a majority of the members of the Commission.
				(2)QuorumA majority of the members of the Commission
			 shall constitute a quorum.
				(e)Chairperson and Vice Chairperson
				(1)SelectionThe Commission shall select a chairperson
			 and a vice chairperson from among the members of the Commission.
				(2)Absence of chairpersonThe vice chairperson shall act as
			 chairperson in the absence of the chairperson.
				(f)Initial MeetingNot later than 60 days after the date on
			 which all members of the Commission have been appointed and funds have been
			 provided, the Commission shall hold the initial meeting of the
			 Commission.
			(g)MeetingsNot less than twice a year, the Commission
			 shall meet at the call of the chairperson or a majority of the members of the
			 Commission.
			(h)RemovalAny member who fails to attend 3 successive
			 meetings of the Commission or who otherwise fails to participate substantively
			 in the work of the Commission may be removed by the Secretary and the vacancy
			 shall be filled in the same manner as the original appointment was made.
			 Members serve at the discretion of the Secretary.
			5.Duties
			(a)In GeneralThe Commission shall—
				(1)plan, encourage, develop, execute, and
			 coordinate programs, observances, and activities commemorating the historic
			 events that preceded and are associated with the War of 1812;
				(2)facilitate the commemoration throughout the
			 United States and internationally;
				(3)coordinate the activities of the Commission
			 with State commemoration commissions, the National Park Service, the Department
			 of Defense, and other appropriate Federal agencies;
				(4)encourage civic, patriotic, historical,
			 educational, religious, economic, tourism, and other organizations throughout
			 the United States to organize and participate in the commemoration to expand
			 the understanding and appreciation of the significance of the War of
			 1812;
				(5)provide technical assistance to States,
			 localities, units of the National Park System, and nonprofit organizations to
			 further the commemoration and commemorative events;
				(6)coordinate and facilitate scholarly
			 research on, publication about, and interpretation of the people and events
			 associated with the War of 1812;
				(7)design, develop, and provide for the
			 maintenance of an exhibit that will travel throughout the United States during
			 the commemoration period to interpret events of the War of 1812 for the
			 educational benefit of the citizens of the United States;
				(8)ensure that War of 1812 commemorations
			 provide a lasting legacy and long-term public benefit leading to protection of
			 the natural and cultural resources associated with the War of 1812; and
				(9)examine and review essential facilities and
			 infrastructure at War of 1812 sites and identify possible improvements that
			 could be made to enhance and maximize visitor experience at the sites.
				(b)Strategic Plan; Annual Performance
			 PlansThe Commission shall
			 prepare a strategic plan and annual performance plans for any activity carried
			 out by the Commission under this Act.
			(c)Reports
				(1)Annual reportThe Commission shall submit to Congress an
			 annual report that contains a list of each gift, bequest, or devise to the
			 Commission with a value of more than $250, together with the identity of the
			 donor of each gift, bequest, or devise.
				(2)Final reportNot later than September 30, 2015, the
			 Commission shall submit to the Secretary and Congress a final report that
			 includes—
					(A)a summary of the activities of the
			 Commission;
					(B)a final accounting of any funds received or
			 expended by the Commission; and
					(C)the final disposition of any historically
			 significant items acquired by the Commission and other properties not
			 previously reported.
					6.Powers
			(a)In GeneralThe Commission may—
				(1)solicit, accept, use, and dispose of gifts
			 or donations of money, services, and real and personal property related to the
			 commemoration in accordance with Department of the Interior and National Park
			 Service written standards for accepting gifts from outside sources;
				(2)appoint such advisory committees as the
			 Commission determines to be necessary to carry out this Act;
				(3)authorize any member or employee of the
			 Commission to take any action the Commission is authorized to take under this
			 Act;
				(4)use the United States mails in the same
			 manner and under the same conditions as other agencies of the Federal
			 Government; and
				(5)make grants to communities, nonprofit,
			 commemorative commissions or organizations, and research and scholarly
			 organizations to develop programs and products to assist in researching,
			 publishing, marketing, and distributing information relating to the
			 commemoration.
				(b)Legal Agreements
				(1)In generalIn carrying out this Act, the Commission
			 may—
					(A)procure supplies, services, and property;
			 and
					(B)make or enter into contracts, leases, or
			 other legal agreements.
					(2)LengthAny contract, lease, or other legal
			 agreement made or entered into by the Commission shall not extend beyond the
			 date of termination of the Commission.
				(c)Information From Federal Agencies
				(1)In generalThe Commission may secure directly from a
			 Federal agency such information as the Commission considers necessary to carry
			 out this Act.
				(2)Provision of informationOn request of the Chairperson of the
			 Commission, the head of the agency shall provide the information to the
			 Commission in accordance with applicable laws.
				(d)FACA
			 nonapplicabilitySection 14(b) of the Federal Advisory Committee
			 Act (5 U.S.C. App.) shall not apply to the Commission.
			(e)No effect on authorityNothing in this Act supersedes the
			 authority of the States or the National Park Service concerning the
			 commemoration.
			7.Personnel matters
			(a)Members of the Commission
				(1)In generalExcept as provided in subsection (c)(1)(A),
			 a member of the Commission shall serve without compensation.
				(2)Travel expensesA member of the Commission shall be allowed
			 travel expenses, including per diem in lieu of subsistence, at rates authorized
			 for an employee of an agency under subchapter I of chapter 57 of title 5,
			 United States Code, while away from the home or regular place of business of
			 the member in the performance of the duties of the Commission.
				(3)StatusA member of the Commission, who is not
			 otherwise a Federal employee, shall be considered a Federal employee only for
			 purposes of the provisions of law related to ethics, conflicts of interest,
			 corruption, and any other criminal or civil statute or regulation governing the
			 conduct of Federal employees.
				(b)Executive director and other staff
				(1)In generalThe Chairperson of the Commission may,
			 without regard to the provisions of title 5, United States Code, governing
			 appointments in the competitive service and termination of employees (including
			 regulations), appoint and terminate an executive director, subject to
			 confirmation by the Commission, and appoint and terminate such other additional
			 personnel as are necessary to enable the Commission to perform the duties of
			 the Commission.
				(2)StatusThe Executive Director and other staff
			 appointed under this subsection shall be considered Federal employees under
			 section 2105 of title 5, United States Code, notwithstanding the requirements
			 of such section.
				(3)Confirmation of executive
			 directorThe employment of an
			 executive director shall be subject to confirmation by the Commission.
				(4)Compensation
					(A)In generalExcept as provided in subparagraph (B), the
			 Chairperson of the Commission may fix the compensation of the executive
			 director and other personnel without regard to the provisions of chapter 51 and
			 subchapter III of chapter 53 of title 5, United States Code, relating to
			 classification of positions and General Schedule pay rates.
					(B)Maximum rate of payThe rate of basic pay for the executive
			 director and other personnel shall not exceed the rate payable for level V of
			 the Executive Schedule under section 5316 of title 5, United States
			 Code.
					(c)Government employees
				(1)Federal employees
					(A)Service on commissionA member of the Commission who is an
			 officer or employee of the Federal Government shall serve without compensation
			 in addition to the compensation received for the services of the member as an
			 officer or employee of the Federal Government.
					(B)DetailAt the request of the Commission, the head
			 of any Federal agency may detail, on a reimbursable or nonreimbursable basis,
			 any of the personnel of the agency to the Commission to assist the Commission
			 in carrying out the duties of the Commission under this Act.
					(C)Civil service statusNotwithstanding any other provisions in
			 this section, Federal employees who serve on the Commission, are detailed to
			 the Commission, or otherwise provide services under the Act, shall continue to
			 be Federal employees for the purpose of any law specific to Federal employees,
			 without interruption or loss of civil service status or privilege.
					(2)State employeesThe Commission may—
					(A)accept the services of personnel detailed
			 from States (including subdivisions of States) under subchapter VI of chapter
			 33 of title 5, United States Code; and
					(B)reimburse States for services of detailed
			 personnel.
					(d)Members of advisory
			 committeesMembers of
			 advisory committees appointed under section 6(a)(2)—
				(1)shall not be considered employees of the
			 Federal Government by reason of service on the committees for the purpose of
			 any law specific to Federal employees, except for the purposes of chapter 11 of
			 title 18, United States Code, relating to conflicts of interest; and
				(2)may be paid travel expenses, including per
			 diem in lieu of subsistence, at rates authorized for an employee of an agency
			 under subchapter I of chapter 57 of title 5, United States Code, while away
			 from the home or regular place of business of the member in the performance of
			 the duties of the committee.
				(e)Volunteer and uncompensated
			 servicesNotwithstanding
			 section 1342 of title 31, United States Code, the Commission may accept and use
			 such voluntary and uncompensated services as the Commission determines
			 necessary.
			(f)Support servicesThe Director of the National Park Service
			 shall provide to the Commission, on a reimbursable basis, such administrative
			 support services as the Commission may request.
			(g)Procurement of temporary and intermittent
			 servicesThe Chairperson of
			 the Commission may employ experts and consultants on a temporary or
			 intermittent basis in accordance with section 3109(b) of title 5, United States
			 Code, at rates for individuals that do not exceed the daily equivalent of the
			 annual rate of basic pay prescribed for level V of the Executive Schedule under
			 section 5316 of that title. Such personnel shall be considered Federal
			 employees under section 2105 of title 5, United States Code, notwithstanding
			 the requirements of such section.
			8.Authorization of appropriations
			(a)In generalThere are authorized to be appropriated to
			 carry out this Act not to exceed $500,000 for each of fiscal years 2010 through
			 2015.
			(b)Availability of fundsAmounts appropriated under this section for
			 any fiscal year shall remain available until December 31, 2015.
			9.Termination of commission
			(a)In generalThe Commission shall terminate on December
			 31, 2015.
			(b)Transfer of materialsNot later than the date of termination, the
			 Commission shall transfer any documents, materials, books, manuscripts,
			 miscellaneous printed matter, memorabilia, relics, exhibits, and any materials
			 donated to the Commission that relate to the War of 1812, to Fort McHenry
			 National Monument and Historic Shrine.
			(c)Disposition of fundsAny funds held by the Commission on the
			 date of termination shall be deposited in the general fund of the
			 Treasury.
			
	
		August 5, 2010
		Reported without amendment
	
